Title: To John Adams from Rev. George Duffield, 20 January 1790
From: Duffield, Rev. George
To: Adams, John



Sir,
Philada: Jany: 20. 1790

From the knowledge I have formerly had of your benevolent disposition, & steady attention to the public good, I am encouraged to request your attention to a matter, which, if it answer the Inventor’s expectation, may be of great use in printing public securities &c, & entitle the author of the Invention to the notice of Congress.—Mr. Francis Bailey, a printer in this City, & the bearer of this letter, has, as he apprehends, devised a manner of printing, which it will be next to impossible to counterfeit, of which, he, if admitted, will more fully inform you.—What the Invention is I do not know. But with respect to Mr. Bailey; I have been long intimately acquainted with him; & know him to be a man of great integrity; & I think, I may safely say, universally esteemed by his acquaintance for his honesty & uprightness.  & has been a uniform, steady friend to his Country,—If his Invention be found worthy of encouragement, if I might presume so far, I would entreat your Interest in his favour, in any application, which, consistent with you Idea of propriety, he may make to Congress on that head.
I am, with the most sincere esteem / Honoured Sir, / Your most obedient / humble Servant
Geo Duffield